Exhibit 10.1

 

 

SEVENTH AMENDMENT TO

FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

LEPERCQ CORPORATE INCOME FUND L.P.

 

This SEVENTH AMENDMENT TO FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF LEPERCQ CORPORATE INCOME FUND L.P. (this “Amendment”) is made and
effective as of November 2, 2005 by and among the entities and individuals
signatory hereto.

A.           Lepercq Corporate Income Fund L.P., a Delaware limited partnership
(the “Partnership”), is governed by that certain Fifth Amended and Restated
Agreement of Limited Partnership, dated as of December 31, 1996, as amended by
Amendment No. 1 thereto dated as of December 31, 2000, by First Amendment
thereto effective as of June 19, 2003, by Second Amendment thereto effective as
of June 30, 2003, by Third Amendment thereto effective as of December 31, 2003,
by Fourth Amendment thereto effective as of October 28, 2004, by Fifth Amendment
thereto effective as of December 8, 2004 (the “Agreement”), and by Sixth
Amendment thereto effective as of January 3, 2005. Unless otherwise defined, all
capitalized terms used herein shall have such meaning ascribed such terms in the
Agreement.

B.           Lex GP-1 Trust, a Delaware statutory trust, is the General Partner
of the Partnership.

C.           Pursuant to Sections 4.2(A), 12.1, 12.2, 14.1(B)(2) of the
Agreement, the General Partner has the power, without the consent of any other
Partner to amend the Agreement as may be required to reflect the admission of
Partners in accordance with the Agreement.

NOW, THEREFORE, the undersigned, being desirous of effectuating the foregoing
and amending the Agreement accordingly, hereby enter into this Amendment and
amend the Agreement as follows:

1.            Exhibit A. Exhibit A of the Agreement is hereby amended by adding
the Westport Limited Partners Supplement attached as Exhibit 1 hereto to the end
of Exhibit A of the Agreement, for the purposes of admitting the Westport
Limited Partners (as defined on Exhibit 1) as Partners of the Partnership with
the rights and obligations of Additional Limited Partners.

2.            Miscellaneous. Except as amended hereby, the Agreement shall
remain unchanged and in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on behalf of
the Partnership in accordance with the provisions of Section 14.1 of the
Agreement as of the date first written above.

 

GENERAL PARTNER:

 

LEX GP-1 TRUST

 

 

 

By:

/s/ T. Wilson Eglin______________

T. Wilson Eglin

President

 

 


--------------------------------------------------------------------------------

 

Exhibit 1

 

Westport Limited Partner Supplement

As a result of the contribution of the interests in Westport View Corporate
Center L.P. on November 2, 2005, the General Partner pursuant to Section 4.2.A
and Sections 14.1.B(2) and 14.1.B(3) of this Agreement has authorized the
issuance of Partnership Units to the contributors signatory hereto
(collectively, the “Westport Limited Partners”). The Westport Limited Partners
shall receive the number of Partnership Units set forth opposite their
respective names below. For purposes of applying the terms and conditions of the
Agreement, each Westport Limited Partner shall be a Partner of the Partnership
with the rights and obligations of Additional Limited Partners. To the extent
that the terms of this Supplement are different than the terms of the following
sections of the Agreement, the terms of this Supplement shall apply.

Notwithstanding Section 5.1.A of the Agreement, each Westport Limited Partner
shall be entitled to receive distributions with respect to each Partnership Unit
equal to the cash dividend payable with respect to each REIT Share, determined
at the time of each quarterly distribution beginning with the distribution
payable to shareholders of record of LXP in February, 2006.

For purposes of Sections 6.1A and 6.1B of the Partnership Agreement, allocations
of Net Income and Net Loss by the Partnership generally shall be made after
giving effect to all allocations of taxable income to the Westport Limited
Partners. Pursuant to the General Partner’s authority in Section 14.1.B(3),
Partnership taxable income shall be specially allocated to the Westport Limited
Partners in an amount equal to, but not in excess of, all cash distributions to
the Westport Limited Partners; provided, however, that the Westport Limited
Partners shall be allocated taxable income as otherwise required in Exhibit B
and C of the Partnership Agreement. For purposes of Section 6.1C of the
Partnership Agreement, Nonrecourse Liabilities of the Partnership shall be
allocated to account for any income or gain to be allocated to the Westport
Limited Partners pursuant to Sections 2.B and 2.D of Exhibit C, in the same
priority as Nonrecourse Liabilities are allocated to the Property Limited
Partners, the Red Butte Limited Partners, the Expansion Limited Partners, the
Pacific Place Limited Partners, the Phoenix Limited Partners, the Savannah
Limited Partners, the Anchorage Limited Partner, the Trademark Limited Partners,
the Columbia Limited Partners, the LPM Limited Partner, the 12/31/03 Limited
Partners, the Montgomery Limited Partners and any subsequent Additional Limited
Partners that are admitted to the Partnership. The Partnership covenants to use
its commercially reasonable efforts during the five-year period ending November
2, 2010 to retain sufficient Nonrecourse Liabilities to permit the allocation of
such Nonrecourse Liabilities to the Westport Limited Partners in an amount
sufficient to avoid recapture of tax liability with respect to the Westport
Limited Partners’ negative capital accounts.

For purposes of Section 8.4 of the Partnership Agreement, beginning on November
2, 2006, and on each May 2nd and November 2nd thereafter (each a “Notice Date”),
each Westport Limited Partner shall have the right (the “Westport Limited

 

1-1

 


--------------------------------------------------------------------------------

 

Partner Redemption Right”) to require the Partnership to redeem on a Specified
Redemption Date the Partnership Units held by such Westport Limited Partner for,
at the election of the Partnership, the Redemption Amount or the Cash Redemption
Amount to be delivered by the Partnership; provided, however, that such Westport
Limited Partner must convert a number of Partnership Units equal to at least the
lesser of (i) 1,000 Partnership Units, or (ii) all of the Partnership Units held
by such Westport Limited Partner. The Westport Limited Partner Redemption Right
shall be exercised pursuant to a Notice of Redemption (substantially in the form
of Exhibits D-1 through D-4) delivered to the General Partner and LXP on a
Notice Date by the Westport Limited Partner who is exercising the Westport
Limited Partner Redemption Right (the “Westport Redeeming Partner”). The
Westport Redeeming Partner shall have no right, with respect to any Partnership
Units so redeemed, to receive any distributions with respect to a Partnership
Record Date after the Specified Redemption Date. The Partnership covenants to
cause the registration of any REIT Shares, if any, issued in connection with a
redemption in such a manner as is required so that the REIT Shares issued in
connection with such redemption are freely transferable. The Assignee of a
Westport Limited Partner may exercise the redemption rights of such Westport
Limited Partner, and such Westport Limited Partner shall be deemed to have
assigned such rights to such Assignee and shall be bound by the exercise of such
rights by such Assignee. In connection with any exercise of such rights by such
Assignee on behalf of such Westport Limited Partner, the Redemption Amount or
Cash Redemption Amount, as applicable, shall be delivered by the Partnership
directly to such Assignee and not to such Westport Limited Partner.

Notwithstanding anything in this Westport Limited Partner Supplement or this
Agreement to the contrary, the Partnership and LXP may, upon receipt of a timely
Notice of Redemption and in their sole and absolute discretion, delay the
redemption of a Westport Redeeming Partner’s Partnership Units for a period of
not more than thirty (30) days after the applicable Specified Redemption Date to
comply with federal securities laws.

The following definitions shall for all purposes be applied to the following
terms in this Westport Limited Partner Supplement:

“Cash Redemption Amount” shall mean an amount equal to the product of (i) the
number of Partnership Units offered for redemption by the Westport Redeeming
Partner, multiplied by (ii) sum of (a) the average Daily Market Price of the
REIT Shares for the twenty (20) Business Days preceding the Specified Redemption
Date multiplied by (b) the Redemption Factor.

“Daily Market Price” means the price of REIT Shares on the relevant date,
determined (a) on the basis of the last reported trading price of REIT Shares as
reported on the New York Stock Exchange (the “NYSE”), or if the REIT Shares are
not then listed on the NYSE, as reported on such national securities exchange
upon which the REIT Shares are listed, or (b) if there is no reported sale or
trade on the day in question, on the basis of the average of the closing bid and
asked quotations regular way so reported, or (c) if REIT Shares are not listed
on the NYSE or on any national securities exchange, on the basis of the high bid
and low asked quotations regular way on the day in question in

 

1-2

 


--------------------------------------------------------------------------------

 

the over-the-counter market as reported by the National Association of
Securities Dealers Automated Quotation System, or, if not so quoted, as reported
by the National Quotation Bureau, Incorporated, or a similar organization.

The Partnership Units held by the Westport Limited Partners shall be subject to
redemption by the Partnership if otherwise required by the terms of the
Partnership Agreement.

LXP agrees to enter into a Guaranty Agreement with the Partnership on the date
the Westport Limited Partners are admitted to the Partnership, on terms
reasonably satisfactory to LXP and the Partnership, pursuant to which LXP shall
guaranty the obligations of the Partnership to pay the Redemption Amount or the
Cash Redemption Amount, as applicable, on the Specified Redemption Date.

Each Westport Limited Partner, LXP, the Partnership and the General Partner
shall treat the transaction between LXP and such Westport Limited Partner as a
sale of the Westport Redeeming Partner’s Partnership Units to LXP or the General
Partner, as the case may be, for federal income tax purposes. The Westport
Redeeming Partner agrees to execute, if applicable, such documents as the
Partnership may reasonably require in connection with the issuance of REIT
Shares upon exercise of its Redemption Right.

 

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS

Name and Address of Partner

Capital
Contribution1

 

Partnership Units

Percentage Interest

Redemption Exercise Date

Westport Limited Partners

 

 

0.01%

November 2, 2006

Henry Von Kohorn

2 Tierney Lane
Westport, CT 06880

$5,060,920

231,092

 

 

 

Lester R. Giegerich, as Trustee for Trust dated January 17, 1976, as amended for
the benefit of Brenda Klein Giegerich (the “Brenda Trust”)

1552 Post Road
Fairfield, CT 06824

1,099,182

50,191

 

 

 

Lester R. Giegerich, as Trustee for Trust dated November 4, 1974, as amended for

741,047

33,838

 

 

_________________________

1 Agreed upon value of partnership interest in Westport View Corporate Center
L.P. contributed.

 

1-3

 


--------------------------------------------------------------------------------

 

 

the benefit of Marsha G. Torkelson (the
“Marsha Trust”)

1552 Post Road
Fairfield, CT 06824

 

Arthur Goldblatt

15 Eastwood Road
Norwalk, CT 06851

596,654

27,244

 

 

 

Lester R. Giegerich

1552 Post Road
Fairfield, CT 06824

38,518

1,759

 

 

 

Stephen P. Lawrence

1552 Post Road
Fairfield, CT 06824

28,747

1,313

 

 

 

CHAPPY ASSOCIATES, LLC
1552 Post Road
Fairfield, CT 06824

149,072

6,807

 

 

 

Totals:

7,714,140

352,244

 

 

 

 

[Signature Page Follows]

 

1-4

 


--------------------------------------------------------------------------------

 

CONTRIBUTORS:

 

 

/s/ Henry Von Kohorn

Henry Von Kohorn

 

Lester R. Giegerich, as Trustee for Trust

dated November 4, 1974, as amended for

the benefit of Marsha G. Torkelson

(the “Marsha Trust”)

 

By: /s/ Lester R. Giegerich

Lester R. Giegerich, Trustee

 

Lester R. Giegerich, as Trustee for

Trust dated January 17, 1976, as amended

for the benefit of Brenda Klein Giegerich

(the “Brenda Trust”)

 

By: /s/ Lester R. Giegerich

Lester R. Giegerich, Trustee

 

/s/ Arthur Goldblatt

Arthur Goldblatt

 

/s/ Lester R. Giegerich

Lester R. Giegerich

 

/s/ Stephen P. Lawrence

Stephen P. Lawrence

 

CHAPPY ASSOCIATES, LLC

 

By: /s/ Lisa Lawrence

 

Name: Lisa Lawrence

 

Title: Manager

 

 

 

 

 

1-5

 

 